EXHIBIT 10.3

March 16, 2007

U.S. Auto Parts Network, Inc.

17150 South Margay Avenue

Carson, CA 90746

Ladies and Gentlemen:

The undersigned is a holder of shares of the common stock of U.S. Auto Parts
Network, Inc., a Delaware corporation (the “Company”). The undersigned
acknowledges and understands that the Company recently completed an initial
public offering of shares of the Company’s common stock (“Common Stock”)
pursuant to a registration statement filed with the Securities and Exchange
Commission (the “Commission”), which offering has created a public market for
the Common Stock. In consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned agrees that, without the prior written consent of the Company, the
undersigned will not, directly or indirectly, offer, sell, pledge, contract to
sell, grant any option to purchase, grant a security interest in, hypothecate or
otherwise dispose of (collectively, a “Disposition”) any shares of Common Stock
(including, without limitation, shares of Common Stock sold in the Initial
Public Offering and shares of Common Stock that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Commission and shares of Common Stock that may be issued upon the exercise of a
stock option or a warrant) or any securities convertible into, derivative of or
exercisable or exchangeable for or any rights to purchase or acquire Common
Stock, owned directly by the undersigned or with respect to which the
undersigned has the power of disposition, in any such case whether now owned or
hereafter acquired (collectively, the “Securities”) during the period beginning
from the date hereof through February 8, 2008 (the “Lock-up Period”).

The undersigned acknowledges and agrees that the above restrictions preclude the
undersigned from engaging in any hedging or other transaction which is designed
or reasonably expected to lead to or result in a Disposition of Securities
during the Lock-up Period, even if such Securities would be disposed of by
someone other than the undersigned. The undersigned further acknowledges and
agrees that such prohibited hedging or other transactions would include, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any
Securities or with respect to any security that includes, relates to or derives
any significant part of its value from the Securities.

Notwithstanding the foregoing, the undersigned (i) if an individual, may
transfer any or all of the Securities either during his or her lifetime or upon
death, by gift, will or intestacy, to his or her immediate family or to a trust
or limited partnership the beneficiaries or members of which are exclusively the
undersigned and/or a member or members of his or her immediate family, (ii) if a
trust, may distribute any or all of the Securities to its beneficiaries, or
(iii) if a corporation, partnership or a limited liability company, may
distribute any or all of the Securities to its shareholders, partners or
members; provided, however, that in the case of each of the clauses (i),
(ii) and (iii) it shall be a condition to such transfer or distribution that:
(a) such transfer or distribution shall result in no dispensation of value;
(b) such transfer or distribution shall not be required to be reported in a
public filing or report or any other forum; (c) the undersigned shall not
otherwise voluntarily effect any filing or report regarding such transfer or



--------------------------------------------------------------------------------

distribution; (d) the transferee shall execute an agreement stating that the
transferee is receiving and holding the Securities subject to the provisions of
this Lock-up Agreement; and (e) there shall be no further transfer of such
Securities except in accordance with this Lock-up Agreement. For purposes of
this Lock-up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

The undersigned also consents and agrees to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Securities except in compliance with the restrictions set forth
herein.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representative, successors and assigns of the undersigned.

 

Very truly yours, OAK INVESTMENT PARTNERS XI, L.P. By:  

/s/ FREDRIC HARMAN

  Fredric Harman   General Partner